Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/675849 application originally filed February 18, 2022.
Amended claims 1-20, filed September 26, 2022, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20, it is unclear to the difference between “body” and “modular component” which makes the claims indefinite.  It is understood that the modular component comprises a “body” but it unclear if the one body with sides is coupled to another body with sides OR (as claimed) one of the sides of the body to another side of another modular component.  It is to be noted, claim 5 further defines the particular sides of the body of a first modular and second modular component configured to engage with each other, which is clear.  However, claim 5 depends from claim 1 which makes claim 5 unclear due to claim 1 fails to defines the difference between the body and modular component.  Further, claim 15 discloses “one or modular component” “wherein the one or more modular components are separate and independent modular components from one another.  Therefore, it is unclear in claim 15 if a “body” is present in the modular component.  Further amending and/or clarification of the claims are required.
Regarding Claim 6, it is unclear as to the phrase “off a surface on which the assembly rests”.  It is unclear as to what specifically defines “a surface” due to is “a surface” a structure of the Firestarter or is “a surface” apart of another structure/apparatus.  Further clarification and/or amending of the claims is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Both Mitani (e.g., FIG. 4) and Kozolup (e.g., FIG. 2) are directed at single housing made of connected portions that when folded correctly are assembled into a fire-starter. The claims of the present application require distinct modular components that can be assembled with one another.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Almagor (IL 224794 A hereinafter cited under English Translation) discloses under Summary of Invention, provides single-use, self-contained, combustible, extinguishable, charcoal container for placing in roasting devices, where the container is modular and contains an amount of charcoal required for providing sufficient heat source for roasting, a free volume within the container, which defines air insulation of at least part of the inner walls of the container from heat emitted from the charcoal, a selected radial distance between the inner walls and at least one chimney located within the container, where the selected radial distance of the chimney from the inner walls of the container and the total volume of the container set the amount and configuration of the charcoal, which can be accommodated within the total volume of the container without falling out of it upon separating the parts of the container from each other, where the strength of the weakest areas of the container is sufficient for safely carrying a selected weight of charcoal within the container.
Mooney et al. (US 8365907) discloses in the abstract, a survival package provides fire making materials and water. The package includes a tube and at least one water bottle and fire starter assembly contained within the tube. The tube is made of combustible material, and may be a rolled paper or cardboard tube having first and second end caps and a plurality of tube sections. The tube may have a plurality of ventilation apertures. The water bottle and fire starter assembly includes a closed water bottle and a fire starter. The fire starter may be of wax and removably attached to the water bottle, or may be a paraffin toroid fitting over the water bottle cap, and may include a paper cup. The fire starter and the combustible tube can be used for fire making. The water bottle provides water for drinking or cooking. The survival package is usable in an airdrop package or as a standalone.
Benard (WO 03/080770 A1) discloses in the abstract, a device for lighting a barbecue, a chimney, a fire, designed to be mounted by the user from a square precut and grooved pulpboard plate (1) consisting of a helical grate (2) forming an openwork truncated volume, and a finned burner (3) having a cross-shaped or star-shaped plane, with triangular profiles with tips pointing upwards; the burner (3) in centered at the core of the hood formed by the grate (2) and serves as a support therefor. The device is placed in the fire pit before the fuel; it constitutes a ventilated flammable structure enabling ignition from beneath of crushed or cut fuels, after the burner (3) head (6) has been ignited. The grate (2) may also have an elliptical, square, rectangular, cross-shaped, star-shaped plane, and form in volume: an elliptic truncated cone, a truncated pyramid, or an elongated frustum of a pyramid, a cross-shaped or star-shaped of a frustum of a pyramid.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771